Title: From James Madison to Robert R. Livingston, 11 July 1801
From: Madison, James
To: Livingston, Robert R.


Dear Sir
Washington July 11. 1801
I have recd. your favor of the 1st. instant. Your observations on Neutral rights & the means of promoting them are certainly very interesting, & will merit consideration. It is questionable however whether any leading arrangements by the U. States during the war, even in an eventual form adapted to a state of peace, would be free from the danger of entangling us too much in the present contests & vicisitudes of Europe; or at least of exciting too much the apprehensions of this consequence, among our own Citizens. The attempt to rectify the abuses of the maritime code, having a second time failed, in an appeal to an armed coalition, it is the more probable that the true remedy, by a well timed example recommending itself to peaceable imitations, will find its way into the reflections which will succeed the war. I mean however to give your ideas a further consideration.
Your request on the subject of papers shall be attended to when your despatches may be made up. It is not known at present that a second visit to this place will be requisite before your departure. This will not be the case, unless the information from France should call for personal communications with you, of which you will of course be apprized. We have heard nothing more of Mr. Dawson, than what you have seen in the Newspapers, viz, that the vessel in which he went arrived at Havre on the 8th. of May. Computing from this date, we may every day look for the Treaty, if no difficulties should attend its ratification.
I understand from Mr. Hammond, one of our St. Domingo Consuls just arrived, that Toussaint will certainly proclaim in form the Independence of that Island, within a very few weeks. The Government will be a pure Despotism, vested in Toussaint for life with power to name his successor. This event will present some very important aspects to the U. States, as well as to other nations. It seems that Toussaint augurs a very unfavorable impression from it, on the Counsels of this Country, and is apprehensive of measures dictated by that, and by the regulations foreseen, from the French Republic. But it is not to be doubted that his patrons have guaranteed the supply of the Island’s wants, against every possible contingency.
I have taken occasion to sound Mr. Pichon on the subject of Louisiana. He says that he knows nothing of an actual arrangement between France & Spain for ceding it to the former: but considers it as not improbable. He avows himself an advocate for such an acquisition to France, as highly important to her interest, & perfectly consistent with the most friendly relations with the U. S. The conversation with him confirms my belief both as to the reality of the Cession, and the conciliating policy that will be engrafted on it. What new turn time may give to it, time alone can explain.
There is already a consul at Nantz on whose merits no decision has been formed, and one or two respectable competitors with Mr. Patterson. On the part of your letter therefore relating to him, no decisive answer can at this time be given. With most perfect respect I am Dr. Sir, your sincere friend & servt
James Madison
 

   
   RC (NNMus). Docketed by Livingston.



   
   Pichon met with JM on 11 July to discuss several outstanding issues. In a report to Talleyrand on the conversation, Pichon stated that as he prepared to leave: “Mr. Madison questioned me very unexpectedly about another matter of importance—on the rumor of the retrocession of Louisiana that is gaining ground daily. Mr. Madison tells me that this retrocession was particularly predicted in London in terms that would not allow it to be doubted…. It had been understood that the previous government in France considered the possession of a territory bordering on the U.S. to be the same as breaking the peace between the two and that this policy had led France, in the 1778 Treaty of Alliance, to renounce even the hope of its possessing any colony in North America. Although this treaty no longer existed, the situation undoubtedly was the same…. Its [Louisiana’s] possession by France would cause daily collisions that would jeopardize peace….



   
   “I told Mr. Madison that I knew absolutely nothing substantial about the rumor that was spread abroad by several routes (you will notice, citizen minister, that letters from France brought by the Franklin announce the governor of Louisiana is already named). Still he was in error in thinking that since the revolution, or even before, the regaining of Louisiana had not been seriously considered. On the contrary, it was recalled that the treaty of 1778 was conceived in a manner to exclude this colony from renunciation. I assured him that since the revolution it had been thought of several times as an acquisition that offered some means of reestablishment to trade and to emigrations, deportations even, a proper outlet to have its troubles turned to the advantage of France. While supposing the rumor was authentic, the U.S. should take no umbrage from it; would they dream of crossing the Mississippi? Mr. Madison had no trouble regarding this idea as a phantom. As to the navigation of the river, will it be so difficult to adjust, since it is heavily traveled, and in Europe common waterways are much more heavily used? Mr. Madison said, it is very different here; there is no means to avoid quarrels. I replied, the U.S. is too just to accuse France of committing a crime by seeking to regain its losses and to use both its arms and the advantages of its negotiations. Undoubtedly our principles are more liberal and more enlightened than those of Spain. What would the U.S. have to say if the Republic accorded them all they can reasonably desire on trade and safety, if it entered into an agreement with them on all points that could produce trouble, and if all these were regulated to prevent the slightest altercations? Things thus arranged, you will agree, I said to Mr. Madison, that it would be absolutely necessary to seek out such offenses to be discontented. Mr. Madison ended by repeating to me his refrain that it appeared that even if this occurred there would still be collisions between the two states.



   
   “As you see, this conversation became too categorical. The circumstances were too pressing for me to remain passive.… You may believe that this event will embarrass the current administration more than any other and that it will become the seed of a new misunderstanding, if firstly the choice of men is not made with the most scrupulous attention and then if from the beginning we do not comply on every point that concerns both the safety of the U.S. and its trade” (Pichon to Talleyrand, 20 July 1801 [AAE: Political Correspondence, U.S., 53:171–74], editors’ translation).



   
   The Senate had confirmed John Jones Waldo as U.S. commercial agent at Nantes in February 1801, but Jefferson replaced him with Thomas T. Gantt. JM forwarded Gantt’s instructions 23 July 1801 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:381, 385, 402; DNA: RG 59, IC, vol. 1).


